This was a libel for a divorce a vinculo for the adultery of the respondent. The libel was filed in the clerk’s office pursuant to the statute, and served upon the respondent by leaving a copy, with a summons, at his last usual place of abode in Boston, fourteen days before the commencement of the term. It being suggested that the respondent had been some time out of the commonwealth, and was now resident in the city of New York, the Court were"not inclined to hear the cause without evidence that he had received personal notice of the pendency of the libel.Whereupon Mr. Solicitor General, for the libellant, moved for further notice returnable at the present term; and the Court ordered such notice by serving the respondent personally with an attested copy of the libel ten days before the la'st day of March instant, the same to be proved by affidavit.Such notice being afterwards proved, the cause was heard, and a divorce decreed.